              Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20                                PageID.1          Page 1 of 56
                                                                   AUSA:     John J. McCormack, IV          Telephone: (202) 262-7011
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:        Steve Warren                   Telephone: (313) 300-4419


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )                       Case: 2:20-mc-50281
          or identify the person by name and address)                  )          Case No.     Judge: Lawson, David M.
                                                                       )                        Filed: 02-20-2020
INFORMATION ASSOCIATED WITH
                                                                       )                       IN RE:SEALED MATTER(SW)(MLW)
EMILOUWS@GMAIL.COM, THAT IS STORED AT
PREMISES CONTROLLED BY GOOGLE, LLC                                     )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the             Northern               District of           California             , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. § 1347                                         Health Care Fraud
18 U.S.C. § 1349                                         Conspiracy to Commit Health Care Fraud
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                            ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                              ------,,,,£-X�¾J���
                                                                                              Applicant’s signature
                                                                       Special Agent Steve Warren
                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: February 20, 2020
                                                                                                   Judge’s signature
City and state:                                                            Hon. Anthony P. Patti         U. S. Magistrate Judge
                                                                                              Printed name and title
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20       PageID.2    Page 2 of 56




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

IN THE MATTER OF THE
SEARCH OF:

INFORMATION ASSOCIATED
                           Case No.
WITH
EMILOUWS@GMAIL.COM,
                           Filed Under Seal
THAT IS STORED AT PREMISES
CONTROLLED BY GOOGLE,
LLC


                  AFFIDAVIT IN SUPPORT OF
           AN APPLICATION FOR A SEARCH WARRANT

      I, Steven Warren, being first duly sworn, hereby depose and state as follows:

           INTRODUCTION AND AGENT BACKGROUND

      1.    I make this affidavit in support of an application for a search warrant

for information associated with a certain account, emilouws@gmail.com (the

“Target Account”), that is stored at premises controlled by Google, LLC

(“Google”), an electronic mail (“email”) provider headquartered at 1600

Amphitheatre Parkway, Mountain View, California 94043. The information to be

searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C.

§§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google to disclose to the

government copies of the information (including the content of communications)
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.3   Page 3 of 56




further described in Section I of Attachment B. The government previously served

a preservation request to Google for the Target Account. Upon receipt of the

information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of

Attachment B.

      2.     I am a Special Agent employed by the United States Department of

Health and Human Services (“HHS”), Office of Inspector General (“OIG”), Office

of Investigations. I have been so employed since July 2010 and am currently

assigned to the Detroit Field Office of HHS-OIG. I am an investigative or law

enforcement officer of the United States within the meaning of 18 U.S.C. §

2510(7), in that I am empowered by law to conduct investigations and to make

arrests for federal felony offenses.

      3.     Since becoming a Special Agent with HHS-OIG, my duties and

responsibilities have included conducting investigations, audits, and inspections in

connection with the administration and enforcement of laws, regulations, orders,

contracts, and programs in which HHS is, or may be, a party of interest. I also

perform other duties on behalf of the Secretary of HHS. My chief responsibility is

the investigation of fraud involving Federal Health Care Programs. As a Special

Agent with HHS-OIG, I have received basic criminal investigator training as well



                                          2
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.4    Page 4 of 56




as specialized training in the investigation of fraud and financial crimes.

Previously, I was employed as a Special Agent with the Ohio Attorney General’s

Office, Medicaid Fraud Control Unit for approximately two years.

      4.     Over approximately the last twelve years, my primary responsibility

has been the investigation of criminal fraud against the federally-funded health

care programs commonly known as Medicare and Medicaid. These investigations

have included individuals, organizations, and businesses that have violated federal

laws, including, but not limited to, Title 18, United States Code, Section 1347

(Health Care Fraud), Title 18, United States Code, Section 287 (False, Fictitious,

or Fraudulent Claims), Title 18, United States Code, Section 1349 (Conspiracy to

Commit Health Care Fraud), Title 18, United States Code, Sections 1956, 1957

(Money Laundering), Title 42, United States Code, Sections 1320a-7(b)(1)(A) and

1320a-7(b)(2)(A) (Payment or Receipt of Health Care Kickbacks), and Title 18,

United States Code, Section 371 (Conspiracy to Pay or Receive Illegal

Remunerations). In connection with investigating these offenses, I have

participated in the execution of search warrants for documents and other evidence

in cases involving violations of these offenses.

      5.     I have knowledge of the facts set forth in this affidavit as a result of

my participation in the investigation, as well as information provided to me by



                                           3
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.5    Page 5 of 56




other law enforcement agencies, including the Federal Bureau of Investigation

(“FBI”). Information pertinent to this investigation was also provided by NCI

AdvanceMed, the current unified program integrity contractor in Michigan for

HHS responsible for performing investigations and audits designed to protect the

Medicare program (“Medicare”) from fraud, waste, and abuse. This affidavit is

intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

                                JURISDICTION

      6.     This Court has jurisdiction to issue the requested warrant because it is

“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§

2703(a), (b)(1)(A), & (c)(1)(A). Specifically, the Court is “a district court of the

United States that has jurisdiction over the offense being investigated.” 18 U.S.C.

§ 2711(3)(A)(i).

                           RELEVANT STATUTES

      7.     Title 18, United States Code, Section 1347, prohibits health care

fraud. Whoever knowingly and willfully executes, or attempts to execute, a

scheme or artifice—

      (1)    to defraud any health care benefit program; or




                                          4
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.6      Page 6 of 56




       (2)   to obtain, by means of false or fraudulent pretenses, representations,

       or promises, any of the money or property owned by, or under the custody or

       control of, any health care benefit program, in connection with the delivery

       of or payment for health care benefits, items, or services, shall be fined

       under this title or imprisoned not more than 10 years, or both.

       8.    Title 18, United States Code, Section 24(b), defines a “health care

benefit program” as, among other things, “any public or private plan . . . affecting

commerce, under which any medical benefit, item or service is provided to any

individual, and includes any individual or entity who is providing a medical

benefit, item, or service, for which payment may be made under the plan.”

       9.    Title 18, United States Code, Section 371 provides that it is a criminal

offense “[i]f two or more persons conspire either to commit any offense against the

United States, or to defraud the United States, or any agency thereof in any manner

or for any purpose.”

      10.    Title 18, United States Code, Section 1343, prohibits wire fraud:

“Whoever, having devised or intending to devise any scheme or artifice to defraud,

or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire,

radio, or television communication in interstate or foreign commerce, any writings,



                                           5
    Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.7    Page 7 of 56




signs, signals, pictures, or sounds for the purpose of executing such scheme or

artifice, shall be fined under this title or imprisoned not more than 20 years, or

both.”

         11.   Title 18, United States Code, Section 1349, provides that any person

who attempts or conspires to commit health care fraud or wire fraud, shall be

subject to the same penalties as those proscribed in those statutes.

                          THE MEDICARE PROGRAM

               1.     Generally

         12.   Medicare is a federally funded health care program providing benefits

to persons who are over the age of sixty-five or disabled. Medicare is administered

by the Centers for Medicare and Medicaid Services (“CMS”), a federal agency

within the HHS. Individuals who receive Medicare benefits are referred to as

Medicare “beneficiaries.”

         13.   Medicare is a “health care benefit program,” as defined by Title 18,

United States Code, Section 24(b).

         14.   Medicare has four parts: hospital insurance (Part A), medical

insurance (Part B), Medicare Advantage (Part C), and prescription drug benefits

(Part D). Medicare Part B helps pay the cost of physician services, medical




                                           6
     Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20      PageID.8   Page 8 of 56




equipment and supplies, and other health services and supplies not paid for by Part

A.

       15.    Specifically, Medicare Part B covers medically necessary physician

office services, including the ordering of durable medical equipment (“DME”) such

as arm, leg, back, and neck braces.

       16.    By becoming a participating provider in Medicare, enrolled providers

agree to abide by the policies and procedures, rules, and regulations governing

reimbursement. To receive Medicare funds, enrolled providers, together with their

authorized agents, employees, and contractors, are required to abide by all

provisions of the Social Security Act, the regulations promulgated under the Act,

and applicable policies, procedures, rules, and regulations issued by CMS and its

authorized agents and contractors. Health care providers are given and provided

with online access to Medicare manuals and services bulletins describing proper

billing procedures and billing rules and regulations.

        17.   Health care providers can only submit claims to Medicare for

reasonable and medically necessary services that they rendered.

        18. Medicare regulations require health care providers enrolled with

Medicare to maintain complete and accurate patient medical records reflecting the

medical assessment and diagnoses of their patients, as well as records documenting



                                           7
   Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.9    Page 9 of 56




actual treatment of the patients to whom services were provided and for whom

claims for payment were submitted by the physician. Medicare requires complete

and accurate patient medical records so that Medicare may verify that the services

were provided as described on the claim form. These records are required to be

sufficient to permit Medicare, NCI AdvanceMed and other contractors, to review

the appropriateness of Medicare payments made to the health care provider.

             2.     Telemedicine

      19.    Telemedicine provides a means of connecting patients to doctors by

using telecommunications technology, such as the internet or the telephone, to

interact with a patient.

      20.    Telemedicine companies provide telemedicine services to individuals

by hiring doctors and other health care providers. Telemedicine companies

typically pay doctors a fee to conduct consultations with patients.

      21.    Medicare Part B covered expenses for specified telehealth services if

certain requirements were met. These requirements include that (a) the beneficiary

was located in a rural or health professional shortage area; (b) services were

delivered via an interactive audio and video telecommunications system; and (c)

the beneficiary was at a practitioner’s office or a specified medical facility – not at




                                           8
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20           PageID.10   Page 10 of 56




a beneficiary’s home – during the telehealth consultation with a remote

practitioner.

      22.       However, the Medicare regulations regarding telehealth concern only

payment for telehealth consultation services and do not prohibit the order/referring

of DME where the consultation itself is not billed to Medicare.

                3.    Orthotics

      23.       Orthotic devices, or orthoses, are DME items that are applied to the

outside of the body to support a body part. They are commonly referred to as

“braces.” Examples of orthotic devices include back braces, knee braces, ankle

braces, wrist/hand supports, and arm/shoulder supports.

      24.       According to the CMS website, CMS.gov, Section 1847(a)(2) of the

Social Security Act defines Off-The-Shelf (“OTS”) orthotics as those orthotics,

covered by the Act, which require minimal self-adjustment for appropriate use and

do not require expertise in trimming, bending, molding, assembling, or

customizing to fit to the individual. Orthotics that are currently paid under the Act

and are described in the Act are leg, arm, back, and neck braces. The Medicare

Benefit Policy Manual (Publication 100-2), Chapter 15, Section 130 provides the

longstanding Medicare definition of “braces.” Braces are defined in this section as

“rigid or semi-rigid devices which are used for the purpose of supporting a weak or



                                            9
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.11    Page 11 of 56




deformed body member or restricting or eliminating motion in a diseased or

injured part of the body.”

      25.    To receive reimbursement from Medicare for items such as OTS

orthotics, a DME supplier is required to submit a claim, either electronically or in

writing, through standard forms, either the Form CMS-1500 or UB-92. Both of

these claim forms require important information, including: (a) beneficiary’s name

and identification number; (b) the name and identification number of the

referring/ordering provider who ordered/prescribed the OTS orthotics; (c) the

health care benefit item that was provided or supplied to the beneficiary; (d) the

billing codes for the specified item; and (e) the date upon which the item was

provided or supplied to the beneficiary.

      26.    Before submitting a claim to Medicare, a DME supplier must have the

following on file: a dispensing order, written order, some type of certificate of

medical necessity, and information from the treating physician concerning the

patient’s condition and diagnosis. The documentation must be maintained in the

supplier’s files and pursuant to the Health Insurance Portability and Accountability

Act (“HIPAA”), Medicare providers are required to retain required documentation

for six years from the date of its creation. A supplier must have a hard copy,




                                           10
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20           PageID.12    Page 12 of 56




faxed, or electronic order in their records before the supplier can submit a claim for

payment to Medicare.

      27.    A Local Coverage Determination (“LCD”) is a decision made by a

Medicare Contractor on whether a particular service or item is reasonable and

necessary, and therefore covered by Medicare within the specific region the

contractor oversees. See §1869(f)(2)(B) of the Social Security Act.

      28.    According to LCD L33318, in place nationally for services performed

on or after October 1, 2015, knee braces, including code L1851, require an

examination of the patient. The LCD states that knee braces are medically

necessary only where knee instability is documented by an in-person examination

of the beneficiary and objective description of joint laxity (e.g., varus/valgus

instability, anterior/posterior Drawer test). Claims are not reasonable and

necessary if only pain or a subjective description of joint instability is documented.

      29.    According to LCD L33790, back braces, including code L0651, are

covered only when they are ordered: (1) to reduce pain by restricting mobility of

the trunk; (2) to facilitate healing following an injury to the spine or related soft

tissues; (3) to facilitate healing following a surgical procedure on the spine or

related soft tissue; or (4) to otherwise support weak spinal muscles and/or a

deformed spine.



                                           11
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.13    Page 13 of 56




                           RELEVANT ENTITIES

                            Dr. Emilio Berrios-Antuna

      30.    Dr. Emilio Berrios-Antuna (“BERRIOS-ANTUNA”) is a licensed

physician residing in Sterling Heights, Michigan, specializing in family practice.

      31.    Medicare records indicate that BERRIOS-ANTUNA has been an

enrolled provider with Medicare dating back to at least April 1, 2008, and as such,

has certified to Medicare that he would comply with all Medicare rules and

regulations, including that he would not knowingly present or cause to be

presented a false and fraudulent claim for payment by Medicare.

                                     RediDoc

      32.    RediDoc is a telemedicine company located in Scottsdale, Arizona.

According to corporate records filed with the Arizona Corporation Commission,

Stephen Luke is listed as the manager and registered agent of RediDoc.

                                Quivvy Tech Corp.

      33.    Quivvy Tech Corp. (“Quivvy”) is a telemedicine company located in

Boca Raton, Florida.

                    INVESTIGATIVE BACKGROUND

      34.    In late 2019, the FBI and HHS-OIG initiated an investigation into

BERRIOS-ANTUNA in connection with an ongoing nationwide investigation into



                                         12
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20       PageID.14    Page 14 of 56




the telemedicine industry. This investigation regarding BERRIOS-ANTUNA

focused on the submission of false and fraudulent claims to Medicare for DME

products that were medically unnecessary and/or not eligible for Medicare

reimbursement.

      35.   As explained in more detail below, BERRIOS-ANTUNA never spoke

to, or examined, the beneficiaries and only reviewed limited, vague, and usually

incorrect information that was provided to him from RediDoc. BERRIOS-

ANTUNA would then refer multiple DME products for each Medicare beneficiary

that were often medically unnecessary and/or not eligible for Medicare

reimbursement.

                             PROBABLE CAUSE

      36.   Probable cause is established by statements from BERRIOS-

ANTUNA, Medicare beneficiaries and other witnesses, Medicare data, emails,

phone records, written orders for DME products and financial records. This

evidence demonstrates that the DME certified by BERRIOS-ANTUNA was

medically unnecessary and/or not eligible for Medicare reimbursement but

nonetheless billed to Medicare. Finally, the evidence also shows BERRIOS-

ANTUNA used the Target Account to carry out these crimes.




                                        13
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20       PageID.15   Page 15 of 56




      A.      MEDICARE DATA

      37.     Medicare claims data demonstrates that from October 5, 2018 until

October 10, 2019, BERRIOS-ANTUNA was listed as the referring physician on

approximately 8,000 claims for DME products for approximately 3,000 Medicare

beneficiaries. These referrals for DME by BERRIOS-ANTUNA led to

approximately $9.4 million in billings to Medicare, and Medicare paying DME

suppliers approximately $5 million. BERRIOS-ANTUNA’s referrals for DME

increased more than 2000% (based on paid amount to DME suppliers) from 2017

to 2019.

      38.     From January 1, 2017 until October 10, 2019 the top five DME

products referred by BERRIOS-ANTUNA to Medicare beneficiaries were as

follows:

      x Code L1851 (Knee orthosis):

      Beneficiaries         Claims      Amt. Submitted       Amt. Paid

      1,825                 2,984       $3,517.391.69        $1,936,407.04

      x Code L0650 (Lumbar-sacral orthosis):

      Beneficiaries         Claims      Amt. Submitted       Amt. Paid

           1,757            1,812       $2,669,616.37        $1,338,874.62

      x Code L3960 (Shoulder elbow wrist hand orthosis):



                                        14
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.16    Page 16 of 56




      Beneficiaries          Claims      Amt. Submitted       Amt. Paid

            1,481            1,545       $1,340,146.11        $738,701.26

      x Code L1971 (Ankle foot orthosis):

      Beneficiaries          Claims      Amt. Submitted       Amt. Paid

            633              834         $569,942.07          $303,147.00

      x Code L2397 (addition to lower extremity orthosis, suspension sleeve):

      Beneficiaries          Claims      Amt. Submitted       Amt. Paid

            1,922            3,117       $493,974.12          $275,906.64

      39.     Medicare claims data indicates that as of October 10, 2019,

BERRIOS-ANTUNA has not billed Medicare Part B for covered expenses for

specified telehealth services.

      B.      BERRIOS-ANTUNA

              1. STATEMENT

      40.     On or about October 30, 2019, agents interviewed BERRIOS-

ANTUNA. He admitted that he started in telemedicine by working with RediDoc

in November 2018. His friend encouraged him to apply. BERRIOS-ANTUNA

recalled that he called RediDoc, filled out an application and began working with

the company after they checked his medical license. BERRIOS-ANTUNA stated

he also began working with another telemedicine company in December 2018,



                                         15
  Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.17    Page 17 of 56




which he believed was called DMERX, and another called Quivvy Tech in January

2019.

        41.   BERRIOS-ANTUNA explained the telemedicine companies sent him

patients via an online portal, which included the patient information, such as their

date of birth and medical conditions, on a patient “triage” form. Usually the

patients had Medicare. He believed the triage form was filled out by medical

assistants, but acknowledged that he did not know the background of the

individuals who were collecting and inputting the information and recalled an

instance where a basic medication was misspelled.

        42.    BERRIOS-ANTUNA stated he was paid $50 per consult or call. He

believed he completed 10-40 consults a day. He estimated that he spoke to less

than 10% of patients on the phone. When he did not speak to a patient he indicated

that he relied solely on the patient triage information to make his medical decision.

BERRIOS-ANTUNA stated he would order back and knee braces for patients but

never ordered a lot of braces at once for a patient. BERRIOS-ANTUNA admitted

that he denied very few patients for braces. In fact, he was unsure whether he was

paid for a consult that ended in a denial because they were so infrequent. He

indicated that he did not know where the order for the DME product went after he

signed it.



                                         16
    Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20                           PageID.18        Page 18 of 56




        43.      BERRIOS-ANTUNA stated he did not have any discussions with any

of the telemedicine companies about policies for prescribing braces. Likewise, he

stated he did not really have knowledge of the Medicare rules and regulations and

was not familiar with the telemedicine requirements. If he was unsure of

something, he would contact the telemedicine company. BERRIOS-ANTUNA

stated he was not aware that a face-to-face exam was required in order to prescribe

a knee brace. However, he explained that since he was only licensed in Michigan,

he made sure to only check the patient’s address to ensure they were in Michigan.

        44.      In general, BERRIOS-ANTUNA explained that he prescribed braces,

maintenance medications and pain creams, like lidocaine, with RediDoc. He

admitted that he never spoke with any patients from RediDoc and made his

medical decision to accept or deny the prescription solely based on the patient

information that was provided in the system. He indicated that he had not received

any patient referrals from RediDoc since April 10, 2019.1

        45.      BERRIOS-ANTUNA indicated he spoke to about 10% of the patients

that were referred to him by Quivvy.




1
 On April 9, 2019, the United States Department of Justice and federal partners announced a national telemedicine
and DME takedown that resulted in charges against 24 individuals responsible for over $1.2 billion in losses to the
Medicare program.



                                                        17
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.19    Page 19 of 56




              2. WRITTEN ORDERS OBTAINED FROM REDIDOC

      46.     As discussed in more detail below in ¶ 93, agents obtained emails

between RediDoc employees and BERRIOS-ANTUNA from the District of New

Jersey United States Attorney’s Office (“NJ USAO”), who are conducting an

investigation into RediDoc. The NJ USAO obtained the RediDoc emails pursuant

to a search warrant signed by Hon. Leda Dunn Wettre, U.S. Magistrate Judge for

the District of New Jersey, on May 7, 2019. The email production from the NJ

USAO included written orders for DME referrals by BERRIOS-ANTUNA for

Medicare beneficiaries.

      47.     The written orders include the patient’s insurance information. This

information is listed after a section identifying “Insurance Name And ID# and

Medicare#.”

      48.     Every written order for DME is electronically signed by BERRIOS-

ANTUNA and includes the certification that, “I, Emilio Berrios-Antuna, M.D.,

verify and confirm this order for the above named patient, and certify that I have

personally performed the assessment of the patient for the prescribed treatment and

device and verify that it is reasonably and medically necessary, according to

accepted standards of medical practice within the community, for this patient’s

medical conditions.”



                                         18
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.20    Page 20 of 56




      49.    The written orders also contain an attached attestation where

BERRIOS-ANTUNA certified that he “established a valid prescriber-patient

relationship with the Patient,” and that he is aware of, and his practice conforms to,

applicable State laws as they relate to the requirements for telemedicine and

establishing a valid prescriber-patient relationship.

      50.    The NJ USAO production of RediDoc emails included written orders

electronically signed by BERRIOS-ANTUNA for approximately 233 Medicare

beneficiaries in connection with approximately 610 claims for DME products that

were ultimately billed to Medicare. The Medicare data demonstrates that these

written orders for DME by BERRIOS-ANTUNA with RediDoc led to the

submission of approximately $711,790.69 in claims to Medicare for

reimbursement and Medicare paying $369,532.97 to DME suppliers from

November 23, 2018 to April 9, 2019.

      C.     STATEMENTS BY MEDICARE BENEFICIARIES AND

             OTHER WITNESSES

             1.     V.W.

      51.    On October 28, 2019, agents interviewed Medicare beneficiary V.W.,

who indicated he/she received a cold-call on a Saturday night in December 2018

from a man who claimed he was from Medicare. The call was approximately five



                                          19
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20       PageID.21     Page 21 of 56




to ten minutes long. The man told V.W. he/she was eligible for a free knee brace.

V.W. had recently spoken to his/her primary care physician who said a knee brace

would not help V.W. but instead recommended a topical cream for V.W.’s knee.

V.W. told the man on the phone of this recent conversation and said he/she was

only interested in topical cream instead of a knee brace. The man agreed to send

him/her the cream.

      52.   V.W. stated that a couple of days later, he/she received a package in

the mail from a DME supplier containing two knee braces, two wrist braces, a back

brace and other products. V.W. immediately returned the products to the DME

supplier and contacted Medicare.

      53.   V.W. indicated he/she never spoke to a physician about the braces and

had never heard of BERRIOS-ANTUNA.

      54.   Medicare claims data indicates BERRIOS-ANTUNA was the

referring provider on claims for V.W on December 27, 2018 for a left and right

knee brace (L1851), right and left knee suspension sleeves (L2397), a back brace

(L0650), and a shoulder elbow wrist brace (L3960) . Medicare was billed

$4,728.60 for the braces and paid $0.00 in connection with claims.




                                        20
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.22    Page 22 of 56




             2.    D.B on behalf of C.B.

      55.    On January 6, 2020, agents interviewed D.B. on behalf of Medicare

beneficiary C.B. D.B. is C.B’s adult child. C.B. has suffered from Alzheimer’s

for the past five years. D.B. reported C.B. has been incoherent since the onset of

Alzheimer’s and has been getting progressively worse. D.B. stated C.B. does not

have any back or knee problems and would have no use for knee braces,

compression sleeves or a back brace. C.B. has no physical ailments. Neither

C.B.’s primary care physician nor psychiatrist have ever recommended any type of

brace for C.B.

      56.    D.B. recalled two boxes that said “medical devices” were delivered to

C.B. via the mail. D.B. knew C.B. would not order anything and they were not

expecting medical devices. D.B. stated C.B. is incapable of ordering anything for

himself/herself and does not use the telephone. D.B. did not open the boxes and

just sent them back.

      57.    D.B. has never heard of BERRIOS-ANTUNA and denied C.B. would

have ever spoken to a physician over the phone or have any direct interaction with

a physician. C.B. does not have the mental capacity to request braces.

      58.    Medicare claims data indicates BERRIOS-ANTUNA was the

referring provider on claims for C.B. on January 22, 2019 for a left and right knee



                                         21
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.23    Page 23 of 56




brace (L1851), left and right knee suspension sleeves (L2397), and a back brace

(L0650). Medicare was billed $3,950.73 for the braces and paid $1,159.44 in

connection with claims.

      59.    The written orders for the braces for C.B. are electronically signed by

BERRIOS-ANTUNA on January 16, 2019. According to the order for the back

brace, “[C.B.] has inquired about utilizing orthotic bracing for [his/her] current

conditions; [his/her] chief complaint at the time of this assessment is: Back pain.”

C.B. has described the pain as “aching and sharp,” and states that it was a “10 out

of 10.” Additionally, C.B. has had chronic pain for over 6 years. Under the

“Assessment/Plan” portion of the order, it states that “I explained the benefits of

this equipment and [he/she] is interested in the treatment.”

      60.    Similarly, the order for the knee braces and suspension sleeves

indicates that, “[C.B.] is currently experiencing knee pain” and “would like to

discuss having a knee brace prescribed” for pain. C.B. has described the pain as

“aching and sharp,” and states the pain is a “constant 10” on a scale of 1-10.

Under the “PLAN” portion of the order, it states that “I explained the benefits of

the brace (L1851/L2397), which is an alternative, non-invasive method to

potentially relieve [his/her] pain. [C.B.] has agreed to this plan. Based on our

interaction, I have determined it is medically necessary and appropriate to



                                          22
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.24    Page 24 of 56




prescribe treatment today.” With respect to “FOLLOW UP”, the order reads, “I

provided [C.B.] with our telephone number to schedule a follow up brace

evaluation or if [his/her] conditions deteriorates. I recommended [him/her] to

consult with an orthopedic specialist to discuss and control [his/her] pain

management regimen.”

             3.     F.B. and K.B.

      61.    On January 16, 2020, and on February 11, 2020, agents interviewed

Medicare beneficiary F.B. and his/her spouse K.B. K.B. indicated that F.B. has

some memory issues. F.B. stated he/she sustained a back injury during the

Vietnam War and currently receives pain shots for his/her back. F.B. has no

medical issues with his/her knees, ankles or feet. F.B. denied having surgery on

his/her ankles, having arthritis in his/her knee or having chronic instability of the

knee. Furthermore, F.B. stated he/she may be borderline diabetic but does not take

any medication for diabetes.

      62.    F.B. recalled braces just showed up one day and were delivered to

their house. F.B. wasn’t sure when the braces arrived but thought it was about a

year ago. F.B. called Medicare after receiving the braces because he/she did not

need them. The braces were kept for a while and were recently thrown away.




                                          23
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.25    Page 25 of 56




      63.    F.B. did not remember calling a phone number about braces or

speaking to a doctor on the phone or to anyone about pain in his/her joints. F.B.

has never heard of BERRIOS-ANTUNA.

      64.    Medicare claims data indicates BERRIOS-ANTUNA was the

referring provider on claims for F.B. on February 28, 2019 for a left and right knee

brace (L1851), left knee suspension sleeve (L2397), a right shoulder brace

(L3960), left and right ankle foot brace (L1971) and a right foot heel stabilizer

(L3170). Medicare was billed $4,519.72 for the braces and paid $2,815.89 in

connection with claims.

      65.    The written orders for the braces for F.B. are electronically signed by

BERRIOS-ANTUNA on February 24, 2019. Collectively, according to the orders,

F.B. is currently experiencing right shoulder pain, pain in both knees, and pain in

both ankles. The orders indicate F.B. has surgical history on his/her ankles,

currently takes diabetes medication, has had knee pain “for years” and “constant”

ankle pain “for years”, and describes the pain as a 10 “on a scale of 1-10.” The

written orders for knee braces indicates, “I explained the benefits of this equipment

and [he/she] is interested in the treatment.”

      66.    Similarly, the written order for the right ankle brace and heel stabilizer

states, “I explained the benefits of the brace(s), which is an alternative, non-



                                          24
  Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.26    Page 26 of 56




invasive method to potentially relieve [his/her] pain. [F.B.] is interested in this

treatment. Based on our interaction, I have determined it is medically necessary

and appropriate to prescribe treatment today.” With respect to “FOLLOW UP”,

the order reads, “I provided [F.B.] with our telephone number to schedule a follow

up brace evaluation, or if needed for questions. I recommended [F.B.] to consult

with an orthopedic physician to discuss and control [his/her] pain management

regimen.”

              4.     R.K. on behalf of B.J.

       67.    On January 21, 2020 agents interviewed R.K. about Medicare

beneficiary B.J. B.J. has Down syndrome and lives at a facility that R.K. runs.

The facility is staffed 24 hours a day when clients are present. B.J. has lived at the

facility since October 1, 2018 and requires 24-hour supervision. R.K. explained

that besides having Down syndrome, B.J. is fine physically. B.J. had knee surgery

years ago before coming to the facility, but B.J. does not seem to have any

problems with his/her knees. B.J. is able to walk and had job training that required

him to lift fishing bait.

       68.    R.K. reported B.J. tells lies quite a bit and admits to lying. B.J. has a

cellular telephone and has conversations on it by himself.




                                           25
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.27    Page 27 of 56




      69.    Someone accompanies B.J. when he/she goes to the doctor. R.K. took

B.J to Dr. Karman Zakaria’s office for annual physicals on November 26, 2018,

and on December 9, 2019. During the December 2019 visit, B.J. told Dr. Zakaria

that his/her knee hurt. Dr. Zakaria had B.J. bend his/her knee and then told B.J.

that his knee was fine. Dr. Zakaria has never recommended that B.J. get braces for

his/her knees, back or shoulder. B.J. does not see any other doctors or specialists.

B.J. does not take any over the counter or prescription pain medication, has never

been diagnosed with arthritis or have chronic knee instability.

      70.    R.K. recalled two boxes of braces were delivered to the facility for

B.J. around January 2019. The boxes were taken from B.J. and he/she never wore

them. R.K. recalled seeing knee braces and other braces in the boxes. R.K. tried

unsuccessfully to return the braces and wound up throwing the braces away. B.J.

told R.K. someone called him/her about the braces. R.K. stated B.J. was not in the

position to have discussions on the phone with a doctor or anyone else about his

medical condition. B.J. would not be able to come up with answers to questions

about his/her medical condition but could answer leading questions. R.K. stated

anyone speaking to B.J. on the telephone would be aware that B.J. was cognitively

impaired and know that B.J. was a reduced capacity person. R.K. believed that it

was doubtful a doctor could explain the benefits of a brace to B.J. over the phone.



                                         26
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.28    Page 28 of 56




      71.    Medicare claims data indicates BERRIOS-ANTUNA was the

referring provider on claims for B.J. on January 10, 2019 for a left and right knee

brace (L1851), left and right knee suspension sleeve (L2397), a right shoulder

brace (L3960) and a back brace (L0650). Medicare was billed $4,728.60 for the

braces and paid $2,151.95 in connection with claims.

      72.    The written orders for the braces for B.J. are electronically signed by

BERRIOS-ANTUNA on January 7, 2019. According to the orders, B.J. is

currently experiencing pain in both knees, back pain that is aggravated by walking

and lifting things, and right shoulder pain. Collectively, the orders indicate B.J.

had knee surgery 6 months ago, has had knee pain for more than 5 years due to

arthritis, takes Tylenol and shots for pain, and previously took prescription and

over the counter pain medication.

      73.    With respect to “PLAN”, the written order for knee braces indicates,

“I explained the benefits of the brace (L1851/L2397), which is an alternative, non-

invasive method to potentially relieve [his/her] pain. [B.J.] is agreeable to this

treatment plan.” The order for the back brace states something to the same effect.

The order for the knee braces also states, “I recommended [B.J.] to schedule a

follow up appointment if his/her condition deteriorates. [He/she] should see

[his/her] orthopedic physician to discuss [his/her] pain management.”



                                          27
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.29   Page 29 of 56




             5.    D.H.

      74.    On January 24, 2020, agents spoke to Medicare beneficiary D.H., who

indicated he/she had lower back surgery about 3 years ago and received a back

brace from the hospital. D.H. also had bypass surgery through his/her legs and

received a leg brace through the hospital.

      75.    About a year after the surgery, D.H. started having lower back pain

and ordered a “Dr. Ho” belt after seeing a television commercial and calling a

phone number. The representative on the phone tried to get him to agree to receive

more braces, but D.H. only wanted the “Dr. Ho” belt and refused the other braces.

During the call, which was approximately 30 minutes, D.H. said that he/she spoke

to a nurse and physician. D.H. received the “Dr. Ho” belt but it did not work.

      76.    Shortly after making the call for the “Dr. Ho” belt, D.H. began

receiving multiple calls for other braces. During the calls, D.H. confirmed having

pain but denied wanting other braces. About three to four months after the calls,

D.H. began receiving braces in the mail including wrist, upper back and leg braces

for below the knee.

      77.    D.H. has never heard of BERRIOS-ANTUNA and does not recall

having a conversation with a medical professional in February 2019 about braces.




                                         28
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.30    Page 30 of 56




      78.    Medicare claims data indicates BERRIOS-ANTUNA was the

referring provider for claims for D.H. on February 12, 2019 for a left and right

knee brace (L1851), left and right knee suspension sleeve (L2397), a right shoulder

brace (L3960) and a back brace (L0650). Medicare was billed $4,728.60 for the

braces and paid $3,118.98 in connection with claims.

      79.    The written orders for the braces for D.H. are electronically signed by

BERRIOS-ANTUNA on February 12, 2019. According to the orders, D.H. is

currently experiencing pain in both knees, back pain, which is aggravated by

walking for a long period of time and due to arthritis, and right shoulder pain,

which started over 10 years ago due to arthritis and is aggravated by holding

objects for a long time. Collectively, the written orders indicate D.H. takes

prescription and over-the-counter pain medication, including Oxycodone.

      80.     Agents reviewed the written orders for DME electronically signed by

BERRIOS-ANTUNA with D.H. and D.H. indicated he/she never received two

knee braces and had approximately seven surgeries in the last five years, although

the written orders indicated he/she had no surgical history. D.H. also confirmed

he/she had arthritis and had a fear of falling but indicated he/she would not tell

anyone that over the telephone. D.H. denied having a deformed spine or shoulder




                                          29
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.31    Page 31 of 56




issues as indicated in the written orders. D.H. denied taking Oxycodone as

reflected in the written orders.

      81.    With respect to “PLAN,” the written order for knee braces indicates,

“I explained the benefits of the brace (L1851/L2397), which is an alternative, non-

invasive method to potentially relieve [his/her] pain. [D.H.] is agreeable to this

treatment plan. I have determined that it is medically necessary and appropriate to

prescribe this device to help support muscles and reduce mobility and increase

stabilization.” The order for the back brace states something to the same effect.

The order for the knee braces also states, “I recommended [D.H.] to schedule a

follow up appointment if his/her condition deteriorates. [He/she] should see

[his/her] orthopedic physician to discuss [his/her] pain management.”

             6.     CW-1 – Cooperating Witness

      82.    CW-1 is a physician in New Jersey. On April 5, 2019, CW-1 was

indicted on one count of Conspiracy to Commit Health Care Fraud in violation of

Title 18, United States Code, Section 1349 and three counts of Health Care Fraud

in violation of Title 18, United States Code, Section 1347 in the District of New

Jersey in connection with his/her telemedicine practice at other telemedicine

companies besides RediDoc and Quivvy. On September 19, 2019, CW-1 pled

guilty to the count of Conspiracy to Commit Health Care Fraud.



                                          30
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.32    Page 32 of 56




      83.    CW-1 has been interviewed multiple times by law enforcement agents

in New Jersey. In substance, CW-1 indicated he/she began working as a

telemedicine doctor for RediDoc in the summer of 2017 and continued with

RediDoc for about 5 to 6 months. CW-1 was paid $25 per consult at RediDoc and

received payments through bill.com. On the day of payment, CW-1 would receive

a notification from bill.com.

      84.    CW-1 stated when he/she worked at RediDoc, patients would call

him/her to complain that they received braces prescribed by him/her that they did

not want. In response, CW-1 would email Stephen Luke, the owner of RediDoc, to

see what was going on. CW-1 told Luke that RediDoc needed to vet the patients

before they send the patient to him/her to make sure the patient actually wanted the

brace. CW-1 indicated he/she quit working at RediDoc because he/she did not have

a good feeling about their business. CW-1 stated RediDoc was creating fraudulent

DME orders using pre-populated boxes in the order form.

      C.     FINANCIAL RECORDS

      85.    Bank records were obtained from Chase Bank via grand jury

subpoena for BERRIOS-ANTUNA’s accounts. An account ending in -5640 was

opened at Chase on or about June 8, 2011. BERRIOS-ANTUNA was the only

authorized signer on the account. From November 19, 2018, through April 24,



                                        31
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.33    Page 33 of 56




2019, twelve checks from RediDoc were deposited into the account totaling

$69,110.00.

      86.     Another account ending in -2335 was opened at Chase on or about

March 17, 2009, titled “Berrios Antuna Family Practice PC”. The authorized

signers were BERRIOS-ANTUNA and Jacqueline Garcia. About two months after

the opening, Ms. Garcia was subsequently removed as an authorized signor on the

account. From October 3, 2018 until November 25, 2019, the account received

twenty-eight automatic deposits from Quivvy totaling $92,950.00.

                     PROBABLE CAUSE REGARDING
                    USE OF THE SUBJECT ACCOUNTS
                       TO EXECUTE THE SCHEME

      87.     As previously articulated, during the course of the investigation, the

NJ USAO provided emails from some RediDoc employees. The emails were

between BERRIOS-ANTUNA and some RediDoc employees, and between some

RediDoc employees about BERRIOS-ANTUNA. The NJ USAO obtained the

RediDoc emails via a search warrant signed by Hon. Leda Dunn Wettre, U.S.

Magistrate Judge for the District of New Jersey, on May 7, 2019. The warrant

sought emails from tchavarria@redidoc.com (“Teresa Chavarria”),

tzec@redidoc.com (“Trisha Zec”) and vdn@redidoc.com.




                                          32
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.34    Page 34 of 56




      88.    The emails demonstrate that BERRIOS-ANTUNA regularly used the

Target Account to communicate with employees of RediDoc about many topics,

including but not limited to the onboarding process, payments to BERRIOS-

ANTUNA, his volume of patients from RediDoc and Quivvy, his desire to receive

more patients, his concerns about committing fraud, and scheduling telephone calls

with RediDoc employees.

      89.    On April 19, 2018, BERRIOS-ANTUNA sent an email from the

Target Account to Teresa Chavarria, with the subject “Permanent Telemedicine:

Family Practice Job in Detroit, MI.” He wrote, in relevant part, that he would

“like to apply to this position. I am bilingual [sic] English and Spanish and I live

in Michigan. Attached is my resume. Thanks.” The resume attached to the email

for BERRIOS-ANTUNA lists his email as the Target Account and his phone

number as (917) 450-1958 (“BERRIOS-ANTUNA cellular phone number”). The

resume indicated that BERRIOS-ANTUNA has “profound knowledge of family

medical practice,” and “outstanding knowledge of pharmaceutical drugs and

medical principles.”

      90.    On April 20, 2018, the Target Account received an email from Teresa

Chavarria with the subject “RediDoc Virtual Doctor Network.” In the email,

Chavarria wrote, in relevant part, that “RediDoc is excited about your interest in



                                         33
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.35    Page 35 of 56




joining our Virtual Doctor Network.” She also wrote that “some of the benefits

include….up to $30 Per [sic] visit.” The signature block on the email indicates

that the email was sent by Teresa Chavarria, Account Representative, RediDoc.

      91.    On October 26, 2018, the Target Account received an email from

physicianonboarding@redidoc.com (“Physician Onboarding”) with the subject

“RediDoc Physician Agreement.” Teresa Chavarria was copied on the email. The

email states, in relevant part, that “RediDoc is very pleased to announce that you

have been approved to join our Virtual Doctor Network. Please Click Here to Sign

[sic] our Physician Services Agreement.” The end of the email states, “If you have

any questions, please contact physicianonboarding@redidoc.com and a RediDoc

representative will contact you back as soon as possible.” The signature block on

the email indicates the email was sent by Physician Onboarding and lists the phone

number for Physician Onboarding as (602) 980-6753 (“Physician Support phone

number”).

      92.    A Short Form Physician Application (“Application”) that was

electronically signed by BERRIOS-ANTUNA on October 26, 2018, was included

in the production of BERRIOS-ANTUNA emails from the NJ USAO. The

application includes a section titled “Fraud Warning” that indicates in a number of

states, including Michigan, “any person who knowingly, and with intent to defraud



                                         34
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.36   Page 36 of 56




any insurance company or other person, files an application for insurance or

statement of claim containing any materially false information, or, for the purpose

of misleading, conceals information concerning any fact material thereto, may

commit a fraudulent insurance act which is a crime in many states.” The

Application included a “Physician Non-Disclosure Agreement” (“Agreement”)

which indicates that “the Parties are contemplating into agreement for mutually

beneficial business relationships connected with Physician’s participation as an

independent contractor in RediDoc’s proprietary physician network, through which

Physician will gain access to patients who are steered to participating network

physicians, so they may be provided telehealth and/or telemedicine services.” The

agreement was electronically signed by BERRIOS-ANTUNA on October 26, 2018

and lists his email address as the Target Account and his phone number as the

BERRIOS-ANTUNA cellular phone number. The Agreement was countered-

signed on behalf of RediDoc by Stephen Luke, CEO.

      93.    On October 26, 2018, the Target Account received an email from

Physician Onboarding with the subject “RediDoc Payment Information.” Teresa

Chavarria was copied on the email. The email indicates, in relevant part, that “you

will receive an invite from Bill.com in the near future requesting you to create an




                                         35
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.37    Page 37 of 56




account to set up your direct deposit information in order to receive payment from

RediDoc. Payments will be on the 5th and 20th day of each month.”

      94.    On October 26, 2018, the Target Account received an email from

Physician Onboarding with subject “Re: RediDoc Test Patient” with records for a

test patient for BERRIOS-ANTUNA to review through the “web portal.” On that

same day BERRIOS-ANTUNA sent an email response to Physician Onboarding

indicating that “I have followed your easy steps on your portal till the end. I am so

glad how intuitive is your portal [sic]. Thank you for the prompt responses and

looking forward to start with real patients!”

      95.    On November 5, 2018, BERRIOS-ANTUNA sent an email from the

Target Account to Physician Onboarding with the subject “Re: Payment

Information.” Teresa Chavarria was copied on the email. BERRIOS-ANTUNA

wrote, “Hello, What State [sic] has the highest volume in call? I am planning on

getting a second state license. Your answer will help me decide which state I

should choose.” On November 6, 2018, Physician Onboarding responded via

email stating, “Hello Dr. Berrios, You have been set up in Bill.com in the third

party site we use for compensation. Some of our high volume states are VA, DC

or NC. Thank you!”




                                         36
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.38   Page 38 of 56




      96.   On November 9, 2018, BERRIOS-ANTUNA sent an email from the

Target Account to Physician Onboarding indicating that, “I have noticed that the

number of patients assigned to me is very low. What are the factors to increase the

volume of patients assigned to me?” That same day, Physician Onboarding

responded to BERRIOS-ANTUNA’s email and stated, in relevant part, that

“volume varies month to month and state to state therefore the recommendation we

provide to attain more volume would be acquiring multiple licenses.”

      97.   On November 16, 2018, BERRIOS-ANTUNA sent an email from the

Target Account to Physician Onboarding asking, “Is it normal to not have received

any patient [sic] in the last 2 weeks? I am working with Quivvy as well and they

send me patients on a daily basis. I am just wondering if this how it works

depending on the volume of calls.”

      98.   On December 17, 2018, the Target Account received an email from

nmandic@redidoc.com (“Nada Mandic”) stating, in relevant part, “Please note that

Patient 1311859 would like to speak to you with regards to the products that you

have prescribed. The consult has been approved and signed by you on 11/30/2018

and you may access the records through your Dashboard. The contact number is

231-425-6457.” The signature block on the email indicates that Nada Mandic is a

“Medical Admin Assistant, Physician Support.”



                                        37
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.39    Page 39 of 56




      99.    On December 18, 2018 at 3:51 am, BERRIOIS-ANTUNA sent an

email from the Target Account to Nada Mandic stating, “I came late and I was not

sure if I could call the patient. I looked at her record and they were Braces [sic]

products. Is it possible to find out why she wants to speak to me? My schedule is

hectic this week and I do come late each night. I will try to reach her when I can.

Please call her back and find out what she is asking about.”

      100. On December 18, 2018 at 8:11 am, the Target Account received an

email from Nada Mandic with the Subject “Re: Patient ID 1311859.” Trisha Zec

was copied on the email. In the email, Mandic wrote that the “the patient has

additional questions with regards to prescribed braces, and she would like to speak

to the prescribing Physician. Please note that we do understand you have a tight

schedule that you have to follow, however, please reach out to the patient when

you get the chance.”

      101. On December 18, 2018 at 3:41 pm, BERRIOS-ANTUNA sent an

email from the Target Account to Nada Mandic with the subject “Re: Patient ID

1311859.” He stated that, “I called the patient and she is wondering how she got

approved for the braces since she never called. Can you confirm what is going on?

Please call the patient and assure to her that she made the call and that’s why she




                                          38
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.40    Page 40 of 56




was routed to me. She said she had no idea and might think it is fraud against

Medicare. Can you please update me on the case?”

      102. On December 18, 2018 at 10:49 pm, Nada Mandic sent an email to

Trisha Zec and Physician Support stating, in relevant part, that “Dr. Antuna called

us after sending this email, he advised that the patient would like to return the

products and he said that he would like to be updated on this.”

      103. On December 21, 2018, the Target Account received an email from

Physician Support stating in relevant part that, “please note that you have consults

assigned to you, kindly check your email to review.” The phone number for

Physician Support was listed as (805) 613-7159 (“Physician Support phone

number”). On that same day, BERRIOS-ANTUNA sent an email in reply from the

Target Account and stated, in relevant part, that “I am doing my best to go over it

all! I have been going through the audio recording of each patient to make sure

they need what is displayed! Am I the only dr [sic] assigned in Michigan?” That

same day, the Target Account received an email from Physician Support and

Trisha Zec was copied on the email. The email stated, in relevant part, “Please

note that this email has been sent as a notification that you have consults assigned

to you and we definitely understand that the process can take longer.”




                                          39
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.41    Page 41 of 56




      104. On December 19, 2018, the Target Account received an email from

Physician Support stating, in relevant part, that RediDoc was “about to open the

platform to start facilitating laboratory requests from consumers. It will initially be

Cancer Screening Tests and we would like to check in with you if you would be

interested in participating in the laboratory reqs program. The process will be the

same for you to approve or decline and compensation is also $20/consult. Please

advise.”

      105. On December 19, 2018, BERRIOS-ANTUNA sent an email from the

Target Account to Physician Support in response stating, in relevant part that “I

wish not to participate in this one.” However, on April 5, 2019, BERRIOS-

ANTUNA sent an email from the Target Account to Physician Support stating, in

relevant part, “Can I try to be a part of the Cancer screening to get an idea what

would I be doing? If I like it I’d keep it. Would that be ok?” In another email

dated April 5, 2019 from the Target Account to Physician Support, BERRIOS-

ANTUNA asked “what would be the consult rate for Cancer screening?”

Physician Support responded and sent an email to the Target Account on April 5,

2019, stating, in relevant part that, “the compensation is $30 per connection.”

      106. On April 10, 2019, BERRIOS-ANTUNA sent an email from the

Target Account to Physician Support with the Subject “DME fraudulent news”



                                          40
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.42   Page 42 of 56




stating, in relevant part, “Yesterday I saw on NBC a report about possible

fraudulent practice of Telemedicine with durable medical equipment. Although I

believe that RediDoc is far from that having all the regulations and monitoring I

am noticing, how would you assure that RediDoc is conducting a professional and

compliant operation? I am only looking for some piece of mind.”

      107. On April 10, 2019, the Target Account received an email from

Physician Support and Trisha Zec was copied. The email stated, in relevant part,

“I have tried calling you, however was transferred to voicemail. Please advise

when would be the best time for us to give you a call.”

      108. Phone records relating to the BERRIOS-ANTUNA cellular phone

number were obtained from Verizon Wireless (“Verizon”) via grand jury

subpoena. The records date back to December 28, 2018. The phone records

document an incoming call to the BERRIOS-ANTUNA cellular phone number

from the Physician Support phone number on April 10, 2019, lasting

approximately 39 seconds.

      109. On April 15, 2019, at 9:30 am, BERRIOS-ANTUNA sent an email

from the Target Account to Trisha Zec stating, in relevant part, “I am noticing that

I am not having patients since last Thursday while the norm would be around 20




                                         41
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.43    Page 43 of 56




patients a day for the past 3-4 months. I am surprised for this drop in volume. Can

you please let me know what is the issue here?”

      110. On April 15, 2019 at 11:53 am, Verizon phone records document an

outgoing call from the BERRIOS-ANTUNA cellular phone number to Physician

Support phone number lasting approximately 44 seconds.

      111. On April 15, 2019 at 12:03 pm, BERRIOS-ANTUNA sent an email

from the Target Account to Trisha Zec stating, in relevant part, “I would like to

talk to you as [sic] your convenience. Please give me a call at (917) 450 1958.”

      112. Later that evening, on April 15, 2019, the Target Account received an

email from Trisha Zec stating, in relevant part, that “we are currently updating our

systems and processes. We will notify you when these modifications are complete,

which we anticipate being within the next 10 days.”

      113. On April 29, 2019, BERRIOS-ANTUNA sent an email from the

Target Account to Trisha Zec asking, “Any updates on the date for RediDoc to be

up again?”

      114. Verizon phone records document approximately 15 telephone calls

between the BERRIOS-ANTUNA cellular phone number and the Physician

Support phone number occurring between May 5, 2019 and July 25, 2019.




                                         42
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.44    Page 44 of 56




      115. Based on the information above, there is probable cause to believe the

Target Account was used in a conspiracy to defraud Medicare and/or a scheme to

defraud Medicare. That is, the preceding information shows that BERRIOS-

ANTUNA used the Target Account to communicate with members of RediDoc,

including but not limited to, the onboarding process, payments to BERRIOS-

ANTUNA, his volume of patients from RediDoc, his desire to receive more

patients, his concerns about committing fraud, and scheduling telephone calls with

RediDoc employees.

      116. On December 30, 2019, pursuant to 18 U.S.C. § 2703(f), the

government sent Google a request to preserve all stored communications, records,

and other evidence associated with the Target Account for 90 days.

      117. In general, an email that is sent to a Google subscriber is stored in the

subscriber’s “mail box” on Google’s servers until the subscriber deletes the email.

If the subscriber does not delete the message, the message can remain on Google’s

servers indefinitely. Even if the subscriber deletes the email, it may continue to be

available on Google’s servers for a certain period of time.




                                         43
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.45    Page 45 of 56




                   SPECIAL INSTRUCTIONS REGARDING

                      REVIEW OF SEIZED MATERIALS

      118. With respect to law enforcement’s review of the seized material

identified in Attachment B, law enforcement (i.e., the federal agents and

prosecutors working on this investigation and prosecution), along with other

government officials and contractors whom law enforcement deems necessary to

assist in the review of the seized material (collectively, the “Review Team”) are

hereby authorized to review, in the first instance, the seized material.

      119. If, during the review of the seized material, the review team finds

potentially privileged materials, the review team will: (1) immediately cease its

review of the potentially privileged materials at issue; (2) segregate the potentially

privileged materials at issue; and (3) take appropriate steps to safeguard the

potentially privileged materials at issue. Nothing in this Instruction shall be

construed to require the Review Team to cease or suspend review of all the seized

material upon discovery of the existence of potentially privileged materials within

a portion of the seized material.

                                    CONCLUSION

      120. Based on the forgoing, I request the Court issue the proposed search

warrant. Because warrants will be served on Google, who will then compile the



                                          44
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20          PageID.46     Page 46 of 56




requested records at a time convenient to them, reasonable cause exists to permit

the execution of the requested warrant at any time in the day or night.

      121. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.

                          REQUEST FOR SEALING

      122. I further request the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order

of the Court. These documents discuss an ongoing criminal investigation that is

neither public nor known to all of the targets of the investigation. Accordingly,

there is good cause to seal these documents because their premature disclosure

may give targets an opportunity to flee, destroy or tamper with evidence, change

patterns of behavior, notify confederates, or otherwise seriously jeopardize the

investigation.




                                            Respectfully submitted,

                                            ------,,,,£-X�¾J���
                                            Steven Warren
                                            Special Agent
                                            HHS-OIG


                                          45
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20   PageID.47   Page 47 of 56




Sworn to before me and signed in my

Presence and/or by reliable electronic means,


______________________________
Honorable Anthony P. Patti February 20, 2020
UNITED STATES MAGISTRATE JUDGE




                                        46
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.48   Page 48 of 56




                              ATTACHMENT A


                            Property To Be Searched

      This warrant applies to information associated with emilouws@gmail.com

that is stored at premises owned, maintained, controlled, or operated by Google, a

company headquartered at 1600 Amphitheatre Parkway, Mountain View,

California 94043.
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20           PageID.49   Page 49 of 56




                                 ATTACHMENT B


                           Particular Things To Be Seized

   I.        Information to be disclosed by Google

        To the extent that the information described in Attachment A is within the

possession, custody, or control of Google, and including any emails, records, files,

logs, or information that has been deleted but is still available to Google, or has

been preserved pursuant to requests made under 18 U.S.C. § 2703(f), Google is

required to disclose the following information to the government for each account

or identifier listed in Attachment A:

        a.     The contents of all emails associated with the account from April 19,

2018 to July 25, 2019, including stored or preserved copies of emails sent to and

from the account, draft emails, the source and destination addresses associated with

each email, the date and time at which each email was sent, and the size and length

of each email;

        b.     All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the account

was created, the length of service, the IP address used to register the account, log-

in IP addresses associated with session times and dates, account status, alternative
  Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20        PageID.50    Page 50 of 56




email addresses provided during registration, methods of connecting, log files, and

means and source of payment (including any credit or bank account number);

      c.     The types of service utilized;

      d.     All GSuite or Google Domain information stored on the account from

April 19, 2018 until July 25, 2019, by an individual using the account, including

but not limited to address books, contact and buddy lists, calendar data, pictures,

and files;

      e.     All records pertaining to communications between Google and any

person regarding the account, including contacts with support services and records

of actions taken; and

      f.     For all information required to be disclosed pursuant to this warrant,

the physical location or locations where the information is stored.



      Google is hereby ordered to disclose the above information to the

government within 14 days of the issuance of this warrant.
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20             PageID.51     Page 51 of 56




   II.      Information to be seized by the government

         All information described above in Section I that constitutes evidence and

instrumentalities of violations of 18 U.S.C. § 1349 (conspiracy), 18 U.S.C. § 1347

(health care fraud), 18 U.S.C. § 1343 (wire fraud), and 18 U.S.C. § 371

(conspiracy), those violations involving BERRIOS-ANTUNA and employees of

RediDoc, including but not limited to Stephen Luke, Trisha Zec, Teresa Chavarria

and Nada Mandic, and others, for each account or identifier listed on Attachment

A, information pertaining to the following matters:

            (a) Health care fraud;

            (b) Wire fraud;

            (c) Conspiracy to defraud the United States, or conspiracy to commit

               health care fraud;

            (d) Medicare enrollment and communications with Medicare or

               employees or contractors affiliated with Medicare;

            (e) All records that refer or relate to the referral of medical patients for

               durable medical equipment to RediDoc, physicians, or other

               providers;

            (f) The billing of BERRIOS-ANTUNA’s referrals for durable medical

               equipment by RediDoc;
Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20         PageID.52   Page 52 of 56




       (g) Communications by BERRIOS-ANTUNA or employees of RediDoc

          with Medicare beneficiaries;

       (h) Evidence indicating how and when the email account was accessed or

          used, to determine the geographic and chronological context of

          account access, use, and events relating to the crime under

          investigation and to the email account owner;

       (i) Evidence indicating the email account owner’s state of mind as it

          related to the crime under investigation;

       (j) The identity of the person(s) who created or used the user ID,

          including records that help reveal the whereabouts of such person(s).

       (k) The identity of the person(s) who communicated with the user ID

          about matters relating to health care fraud or wire fraud, including

          records that help reveal their whereabouts.
 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20           PageID.53    Page 53 of 56




                CERTIFICATE OF AUTHENTICITY OF
                  DOMESTIC BUSINESS RECORDS
                 PURSUANT TO FEDERAL RULE OF
                        EVIDENCE 902(11)

      I, _________________________________, attest, under penalties of perjury

under the laws of the United States of America pursuant to 28 U.S.C. § 1746, that

the information contained in this declaration is true and correct. I am employed by

Google, and my official title is _____________________________. I am a

custodian of records for Google. I state that each of the records attached hereto is

the original record or a true duplicate of the original record in the custody of

Google, and that I am the custodian of the attached records consisting of

__________ (pages/CDs/kilobytes). I further state that:


      a.     all records attached to this certificate were made at or near the time of

the occurrence of the matter set forth, by, or from information transmitted by, a

person with knowledge of those matters;


      b.     such records were kept in the ordinary course of a regularly conducted

business activity of Google; and


      c.     such records were made by Google as a regular practice.


      I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.
Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20   PageID.54   Page 54 of 56




Date                       Signature
                 Case 2:20-mc-50281-DML ECF No. 1 AUSA:
                                                  filed 02/20/20     PageID.55
                                                           John J. McCormack, IV                                 Page  55 of (202)
                                                                                                                  Telephone:  56 262-7011
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Steve Warren                    Telephone: (313) 300-4419


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )             Case: 2:20-mc-50281
              (Briefly describe the property to be searched                )             Judge: Lawson, David M.
               or identify the person by name and address)                 )    Case No. Filed: 02-20-2020
      INFORMATION ASSOCIATED WITH                                          )             IN RE:SEALED MATTER(SW)(MLW)
      EMILOUWS@GMAIL.COM, THAT IS STORED AT                                )
      PREMISES CONTROLLED BY GOOGLE, LLC                                   )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                        Northern   District of        California                        .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before March 4, 2020                        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                  (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                        .

                                 February 20, 2020        11:00 am
Date and time issued:
                                                                                                          Judge’s signature

City and state:                                                                  Hon. Anthony P. Patti           U. S. Magistrate Judge
                                                                                                        Printed name and title
                 Case 2:20-mc-50281-DML ECF No. 1 filed 02/20/20                         PageID.56            Page 56 of 56
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
